NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4-11, 13-15, and 18-20 are allowable. The requirement for an election of species, as set forth in the Office action mailed on February 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

A fluid flow control device, comprising: a valve assembly comprising: a valve housing, and a movable valve element; an actuator assembly comprising: an actuator housing, and a movable actuator element; and a shaft connecting the movable actuator element with the movable valve element are well known in the art.  Cooling rings are known (see Currie).  Placing a cooling device between surfaces of the valve housing and actuator housing is known (see Gates, Turner, and Radhamohan) with the inlet and outlet extending through a side surface (not the surface facing the valve housing or actuator housing).  Having a cooling passage extend directly from the actuator housing to the valve housing is known (see Kuehnel).  However, adding the cooling ring and then modifying the device to have the inlet or outlet extend through a surface of the cooling ring that faces either the valve housing or actuator housing is not considered an obvious variation as this requires an additional port through either the valve housing or actuator housing to match up with the inlet or outlet of the cooling ring.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERIC KEASEL/Primary Examiner, Art Unit 3753       

19FEB2021